J-S36027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SONYA VERNA BAIR                         :
                                          :
                     Appellant            :   No. 1681 MDA 2018

     Appeal from the Judgment of Sentence Entered September 4, 2018
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0004808-2016


BEFORE:    PANELLA, P.J., SHOGAN, J., and PELLEGRINI*, J.

MEMORANDUM BY SHOGAN, J.:                          FILED AUGUST 14, 2019

      Sonya Verna Bair (“Appellant”) appeals from the judgment of sentence

imposed on September 4, 2018, in the Court of Common Pleas of Lancaster

County. We affirm.

      This case stems from Appellant’s sale of cocaine and heroin to a

confidential informant (“CI”) on June 28, 2016. After a two-day trial in June

2018, a jury found Appellant guilty in absentia of delivery of cocaine and

heroin, 35 P.S. § 780-113(a)(30), and criminal use of a communication

facility, 18 Pa.C.S. § 7512(a). The trial court sentenced Appellant in absentia

to incarceration for an aggregate term of two and one-half to ten years. This

appeal followed. Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant presents the following questions for our consideration:

      I.    Where the CI who allegedly received controlled substances
            from [Appellant] was the only person who actually
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S36027-19


             witnessed the alleged drug transaction, and the CI was not
             within view at all times after being provided with money and
             dispatched to purchase drugs, did the trial court err in
             refusing to compel the identity of the CI?

      II.    Where the CI was a necessary and material witness who was
             solely available to the Commonwealth, did the trial court err
             in refusing to give a missing witness instruction to the jury?

      III.   Did the trial court err in permitting [Officer] Jared Snader
             and [Sergeant] Damon Greathouse to narrate the
             [Lancaster Safety Coalition] video which purportedly
             showed [Appellant] delivering controlled substances to a CI,
             and in overruling defense counsel’s objection to the
             prosecutor eliciting an answer from Jared Snader to the
             question “what are they about to do?,” where the officers’
             testimony called for speculation and was based on the
             inadmissible hearsay statements of the CI to police?

Appellant’s Brief at 7.

      In Appellant’s first issue, she challenges the denial of her request to

disclose the CI’s identity. Appellant’s Brief at 20. The trial court provided the

following backdrop for this claim:

            On May 13, 2018, defense counsel filed a Motion for Pretrial
      Discovery alleging that the drug transaction was set up by a CI, it
      involved Appellant and the CI, it occurred behind a parked vehicle,
      it was not eye-witnessed by a third party, and the Lancaster
      Safety Coalition (“LSC”) video did not capture the transaction.
      See Motion for Pretrial Discovery. Therefore, Appellant was
      seeking the identity of the CI as the only fact witness. Id.

            The Commonwealth filed an answer objecting to the motion
      on May 17, 2018. See Commonwealth’s Answer to Defendant’s
      Motion to Disclose Confidential Informant. In [its] Answer, the
      Commonwealth asserted the hand-to-hand transaction took place
      on a public street, the CI was at all times under the direct visual
      surveillance of multiple police officers or real-time electronic
      surveillance by a LSC camera, the cellular number used by the CI
      to arrange for the transaction was traced back to Appellant, and
      the CI did not engage with anyone other than Appellant. Id. at

                                      -2-
J-S36027-19


     ¶¶ 7–9. Thus, the CI was not a necessary witness to establish the
     identity of Appellant, there was no reasonable possibility of
     misidentification, and the identity or production of the CI was not
     reasonable or material to the preparation of the defense. Id. at
     ¶¶ 13–17.

            The Commonwealth filed an amended answer on May 23,
     2018, stating that disclosure of the CI’s identity would present a
     danger to the CI. See Commonwealth’s Amended Answer to
     Defendant’s Motion to Disclose Confidential Informant at ¶¶
     15(A)–(C). According to the Commonwealth, many of Appellant’s
     family members are involved in or suspected of being involved in
     violent crimes. Id. at ¶ 15(C).5 Furthermore, although the CI’s
     face is visible in the video, Appellant may not have independent
     recollection of the CI’s identity. Id. at ¶ 15(A). However,
     disclosure on paper of identifying characteristics would
     immediately result in this information being placed on social media
     websites and/or disclosed to family members and other persons.
     Id. Additionally, “other defendants, many of whom may not be
     under arrest, will then be able to glean that this [CI] may have
     purchased from them, thereby placing those investigations in
     jeopardy and becoming a danger to this [CI].” Id. at ¶ 15(B).

           5 As stated in the amended answer, “Appellant’s son,
           Kevon Thompson, has multiple recent arrests and has
           been the name of interest in recent weapons and
           robbery calls. A second of her sons, Rodney Hope,
           was recently released from state prison. Her third
           child, Denise Dixon, is listed as being at Lancaster
           County Prison. One of her two sisters, Shante Hair,
           was recently arrested for assault. Any of these people
           present a danger to the [CI].” See Commonwealth’s
           Amended Answer to Defendant’s Motion to Disclose
           Confidential Informant at ¶ 15(C).

            On May 31, 2018, the trial court entered an order denying
     Appellant’s Motion for Pretrial Discovery, finding that Appellant
     had failed to overcome the qualified privilege of withholding the
     identity of the CI because she did not establish that the CI’s
     identity was reasonable or material to the defense. See 5/31/18
     Order.     Assuming, arguendo, Appellant had overcome this
     qualified privilege, the motion would still be denied after balancing
     the relevant factors with information contained in Appellant’s
     motion and the Commonwealth’s answers thereto. Id.

                                     -3-
J-S36027-19


Trial Court Opinion, 11/28/18, at 2–4 (one footnote omitted).

      “Our standard of review of claims that a trial court erred in its disposition

of a request for disclosure of an informant’s identity is confined to abuse of

discretion.”    Commonwealth v. Watson, 69 A.3d 605, 607 (Pa. Super.

2013) (quoting Commonwealth v. Washington, 63 A.3d 797 801 (Pa.

Super. 2013)).

            Under Pennsylvania Rule of Criminal Procedure 573, a trial
      court has the discretion to require the Commonwealth to reveal
      the names and addresses of all eyewitnesses, including
      confidential informants, where a defendant makes a showing of
      material need and reasonableness:

               (a) In all court cases, except as otherwise provided in
               Rule    230     (Disclosure   of   Testimony    Before
               Investigating Grand Jury), if the defendant files a
               motion for pretrial discovery, the court may order the
               Commonwealth to allow the defendant’s attorney to
               inspect and copy or photograph any of the following
               requested items, upon a showing that they are
               material to the preparation of the defense, and that
               the request is reasonable:

               (i) the names and addresses of eyewitnesses....

      Pa.R.Crim.P. 573(B)(2)(a)(i).

             The Commonwealth enjoys a qualified privilege to withhold
      the identity of a confidential source. Commonwealth v. Bing,
      [713 A.2d 56 (1998)]; Commonwealth v. Roebuck, 545 Pa.
      471, 681 A.2d 1279, 1283 n. 6 (1996). In order to overcome this
      qualified privilege and obtain disclosure of a confidential
      informant’s identity, a defendant must first establish, pursuant to
      Rule 573(B)(2)(a)(i), that the information sought is material to
      the preparation of the defense and that the request is reasonable.
      Roebuck, supra at 1283. Only after the defendant shows that
      the identity of the confidential informant is material to the defense
      is the trial court required to exercise its discretion to determine
      whether the information should be revealed by balancing relevant

                                        -4-
J-S36027-19


      factors, which are initially weighted toward the Commonwealth.
      Bing, supra at 58; Commonwealth v. Herron, 475 Pa. 461,
      380 A.2d 1228 (1977).

Commonwealth v. Koonce, 190 A.3d 1204, 1208–1209 (Pa. Super. 2018).

      If a defendant is able to establish the threshold showing of materiality

and reasonableness, the court must:

      balance the public interest in the police’s ability to obtain
      information against the defendant’s right to prepare his defense.
      In this connection, we consider the crime, the potential defense,
      and the significance of the confidential informant’s testimony. The
      scales tip in favor of disclosure if the Commonwealth will
      be relying on police testimony based on a single
      observation. If other proof corroborates a police officer’s
      testimony, disclosure is not mandated. Furthermore, the safety
      of the confidential informant can be a controlling factor in
      determining whether to reveal a source’s identity.

Commonwealth v. Jordan, 125 A.3d 55, 63 (Pa. Super. 2015) (emphases

added).

      On appeal, Appellant maintains, “[T]he CI could have obtained

controlled substances from someone other than [Appellant], prior to coming

into contact with her, and that the CI was the only eyewitness to his alleged

receipt of controlled substances from [Appellant].” Appellant’s Brief at 21–

22. Moreover, Appellant claims, because the CI was out of the police officers’

view, “the CI could have exculpated [Appellant] as the person who had

delivered heroin and cocaine to him, and his testimony was material.” Id. at

22.   The Commonwealth counters, “[T]he defense has not met [its]

establishment requirement, where there is no defense of mistaken identity




                                     -5-
J-S36027-19


and Appellant asserts no actual evidence of how the CI’s identity would aid in

[her] defense.” Commonwealth’s Brief at 10.

       Upon review of the parties’ briefs, the certified record—including the LSC

video—and the controlling law, we conclude the trial court correctly

determined that Appellant did not meet her threshold showing of materiality

and reasonableness. Koonce, 190 A.3d at 1209; Jordan, 125 A.3d at 63.1

This was a determination left to the sound discretion of the trial court, and we

discern no abuse of that discretion.           Appellant did not pursue a mistaken-

identity defense at trial, two officers corroborated her identity, the CI was

within view of the surveillance officers, and none of the officers saw the CI

make contact with any other person from whom he could have purchased the

controlled substances. N.T., 6/27/18, at 113–115, 144, 209–215, 240–241,

243, 267–268. Compare Commonwealth v. Carter, 233 A.2d 284, 287

(Pa. 1967) (CI’s identity disclosed where identification of defendant was based

on single police viewing); Commonwealth v. Payne, 656 A.2d 77 (Pa. 1994)

(CI’s identity disclosed where officer did not know defendant, defendant was

arrested seven months after buy, and officer was only prosecution witness).

In reaching our conclusion, we rely on and adopt as our own the well-reasoned


____________________________________________


1 Because the trial court properly determined that Appellant failed to meet
her threshold burden of establishing materiality and reasonableness, it did not
have to engage in any balancing. Koonce, 190 A.3d at 1209; Jordan, 125
A.3d at 63.



                                           -6-
J-S36027-19


analysis of the Honorable Donald R. Totaro in his Pa.R.A.P. 1925(a) opinion.

Trial Court Opinion, 11/28/18, at 7–10.2 Accordingly, Appellant’s first issue

does not warrant relief.

       In her second issue, Appellant contends the trial court erred in failing to

give a missing-witness instruction to the jury, given the fact that the

Commonwealth did not call the unidentified CI to testify. Appellant’s Brief at

26, 27 (citing Pennsylvania Suggested Standard Criminal Jury Instruction

3.21A). According to Appellant, “the CI’s testimony was material [because he

was the only eye-witness], and the Commonwealth did not show that the CI’s

safety would be jeopardized.” Id. at 29.

       In contrast, the Commonwealth maintains that the trial court considered

the safety of the CI and “the effectiveness of other ongoing criminal

investigations” in denying the requested instruction. Commonwealth’s Brief

at 15. Moreover, the Commonwealth points out that “Appellant makes no

argument as to the prejudice provided by this missing jury instruction and

only makes argument regarding the missing identity of the [CI].” Id.

       The following principles guide our review:

       [T]he trial court has wide discretion in fashioning jury instructions.
       The trial court is not required to give every charge that is
       requested by the parties and its refusal to give a requested charge
       does not require reversal unless the appellant was prejudiced by
       that refusal.


____________________________________________


2 We direct the parties to attach a copy of the trial court’s November 28, 2018
opinion in the event of further proceedings in this matter.

                                           -7-
J-S36027-19


Commonwealth v. Scott, 73 A.3d 599, 602 (Pa. Super. 2013) (internal

quotation marks and citations omitted). “The relevant inquiry for this Court

when reviewing a trial court’s failure to give a jury instruction is whether such

charge was warranted by the evidence in the case. If the instruction proffered

is   inapplicable   and   improper,   the   court   should   not   charge   on   it.”

Commonwealth v. Boyle, 733 A.2d 633, 639 (Pa. Super. 1999) (citations

omitted).

       The “missing witness” inference rule provides as follows:

       When a potential witness is available to only one of the parties to
       a trial, and it appears this witness has special information material
       to the issue, and this person’s testimony would not be merely
       cumulative, then if such party does not produce the testimony of
       this witness, the jury may draw an inference it would have been
       unfavorable.

Commonwealth v. Jones, 317 A.2d 233, 237 (Pa. 1974).                 The following

circumstances preclude issuance of the instruction:

       1. The witness is so hostile or prejudiced against the party
       expected to call him that there is a small possibility of obtaining
       unbiased truth;

       2. The testimony of such a witness is comparatively unimportant,
       cumulative, or inferior to that already presented;

       3. The uncalled witness is equally available to both parties;

       4. There is a satisfactory explanation as to why the party failed to
       call such a witness;

       5. The witness is not available or not within the control of the party
       against whom the negative inference is desired; and,

       6. The testimony of the uncalled witness is not within the scope of
       the natural interest of the party failing to produce him.

                                       -8-
J-S36027-19


Commonwealth v. Evans, 664 A.2d 570 (Pa. Super. 1995) (quoting

Commonwealth v. Boyd, 514 A.2d 623, 626 (Pa. Super. 1986)).

      Here, the trial court declined to give the missing-witness instruction

because it found that the Commonwealth’s “safety concerns related to

disclosure of the CI’s identity . . . was a satisfactory explanation for why the

Commonwealth did not call the CI as a witness.”           Trial Court Opinion,

11/28/18, at 12 (citing N.T., 6/27–28/18, at 254–256, 267–274). We discern

no abuse of discretion.

      Furthermore, Appellant fails to demonstrate that (1) the CI has special

information material to Appellant’s assertion that the CI could have bought

contraband from someone else, and (2) the CI’s testimony would not be

merely cumulative of the police officers’ testimony. Jones, 317 A.2d at 237.

Here, the record establishes that before and after the CI met Appellant, Officer

Adam Flurry searched him and did not find any money, contraband, or

weapons. N.T., 6/27/18, at 109–110, 120–121, 139–140. The surveillance

officers testified unequivocally that the CI did not make contact with any

person or location, other than Appellant on South Queen Street, from whom

or where he could have obtained the controlled substances. Id. at 134–135,

143–147, 151–153, 168–169, 174, 179, 209–214, 241, 243.              Therefore,

Appellant’s second issue does not warrant relief.

      In her last issue, Appellant raises two claims. First, Appellant argues

that the trial court erred in allowing Officer Snader and Sergeant Greathouse


                                     -9-
J-S36027-19


to “narrate” the LSC video.          Appellant’s Brief at 30.    Second, Appellant

contends that the trial court erred in overruling an objection to the prosecutor

eliciting speculative testimony from Officer Snader.            Id.   We note that

Appellant has not developed her second claim with argument or citation to

authority as required by Pa.R.A.P. 2119(a). Therefore, we deem it waived.3

See Commonwealth v. Delvalle, 74 A.3d 1081, 1086–1087 (Pa. Super.

2013) (finding claims waived for failure to develop them meaningfully).

       As for Appellant’s narration-based claim, the following principles guide

our review:

             The admission of videotaped evidence is always within the
       sound discretion of the trial court and will not be reversed absent
       an abuse of that discretion. Commonwealth v. Stark, 363 Pa.
       Super. 356, 526 A.2d 383 (1987). “Admissibility depends on
       relevance and probative value. Evidence is relevant if it logically
____________________________________________


3   The trial court addressed this claim in a footnote:

             In her [Pa.R.A.P. 1925(b)] Statement, Appellant also claims
       the trial court erred in overruling defense counsel’s objection to
       the prosecutor eliciting an answer from Officer Snader to the
       question “what are they about to do,” which Appellant suggests
       called for speculation and invaded the province of the jury. During
       [Officer] Snader’s testimony, the prosecutor asked [Officer]
       Snader the following: “In your experience and training, what are
       they about to do in the next frame?” (N.T. at 167). Defense
       counsel objected, claiming this was opinion testimony as to what
       was going on. Id. The objection was overruled. Id. Pursuant to
       [Commonwealth v. Cole, 135 A.3d at 191 (Pa. Super. 2016),] and
       [Commonwealth v. Palmer, 192 A.3d 85 (Pa. Super. 2018)], this
       testimony was permissible in relation to what was depicted on the
       video, and the objection was properly overruled.

Trial Court Opinion, 11/28/18, at 16 n.13.



                                          - 10 -
J-S36027-19


       tends to establish a material fact in the case, tends to make a fact
       at issue more or less probable, or supports a reasonable inference
       or presumption regarding a material fact.” Commonwealth v.
       Drumheller, 570 Pa. 117, 808 A.2d 893, 904 (2002) (quoting
       Commonwealth v. Stallworth, 566 Pa. 349, 781 A.2d 110,
       117–118 (2001)).

Commonwealth v. Cole, 135 A.3d 191, 194–195 (Pa. Super. 2016).

       According to Appellant, Officer Snader’s and Sergeant Greathouse’s

narration of the video was inadmissible on myriad grounds: it was based on

speculation rather than personal knowledge; it was based on the hearsay

statements of the CI to police; it was not expert opinion, and even if it were,

it was not based on facts of record. Appellant’s Brief at 34–36 (citing Pa.R.E.

6024 and Collins v. Hand, 246 A.2d 398, 404 (Pa. 1968)5).

       In response to these averments, the Commonwealth suggests that

Appellant’s narration argument as to Sergeant Greathouse is waived.

Commonwealth’s Brief at 15.          Additionally, the Commonwealth claims that

Officer Snader and Sergeant Greathouse did not narrate the video; they

answered questions about the video.                Id. at 16.   Alternatively, the

Commonwealth contends that, even if the police witnesses did narrate the


____________________________________________


4  Pa.R.E. 602 provides, “A witness may testify to a matter only if evidence is
introduced sufficient to support a finding that the witness has personal
knowledge of the matter. Evidence to prove personal knowledge may consist
of the witness’s own testimony.”

5 “An expert cannot base his opinion upon facts which are not warranted by
the record. No matter how skilled or experienced the witness may be, he will
not be permitted to guess or to state a judgment based on mere conjecture.”
Collins v. Hand, 246 A.2d 398, 404 (Pa. 1968) (citations omitted).

                                          - 11 -
J-S36027-19


video, they testified permissibly “to their personal knowledge[,] perceptions

and experience.” Id. at 16, 17 (citing Commonwealth v. Palmer, 192 A.3d

85, 101 (Pa. Super. 2018)).

      Here, the trial court found that the prosecutor “specifically instructed

[Officer] Snader not to narrate the entire video but to use the video as a visual

aid to assist the jury in understanding his testimony.” Trial Court Opinion,

11/28/18, at 5 (citing N.T., 6/27/18, at 162–163).       The trial court further

found that:

            [Officer] Snader then played the video and answered
      specific questions that were asked by the prosecutor in relation to
      the video. (N.T. at 163–74). During this testimony, [Officer]
      Snader identified Appellant on the video as the person standing
      next to the CI. Id. at 163–66. [Officer] Snader also described a
      scene which showed a clear exchange of money between
      Appellant and the CI, followed by Appellant and the CI moving
      behind two vehicles, where the CI retrieved something from the
      ground. Id. at 168–69. At no time did the video show the CI
      having contact with anyone other than Appellant. Id. at 168–74.

                                     * * *

            Sergeant Greathouse testified he was at LSC headquarters
      on June 28, 2016, monitoring a camera located in the 300 block
      of South Queen Street to make sure the CI was in view at all
      times. (N.T. at 239–40). While playing the video for the jury,
      [Sergeant] Greathouse identified the CI walking from Strawberry
      Street, handing . . . Appellant money, going behind a vehicle, then
      exiting from behind the vehicle with Appellant. Id. at 240-42.
      [Sergeant Greathouse] recognized Appellant on the video because
      he knew her prior to this incident. Id. at 243–44. [Sergeant]
      Greathouse did not see the CI have contact with anyone other
      than Appellant. Id. at 241. He also did not see anyone other than
      the CI and Appellant go behind or come out from behind the
      vehicle. Id. at 242.

Id. at 6, 7. The trial court rejected Appellant’s challenge as follows:

                                     - 12 -
J-S36027-19


             As a preliminary matter, neither [Officer] Snader nor
       [Sergeant] Greathouse narrated the LSC video. (N.T. at 163–74,
       239–44). Rather, they gave specific answers in response to
       questions asked by the prosecutor about what was being shown
       on the video. Id.11 Moreover, Appellant did not object to the
       testimony of [Sergeant] Greathouse on the basis of improper
       narration. Id. at 228–44.12 Therefore, Appellant has waived this
       claim as it relates to [Sergeant] Greathouse. See Commonwealth
       v. Cole, 167 A.3d 49, 64 (Pa. Super. 2017) (defendant waived
       claim where objection at trial made no mention of the specific
       claim or objection the defendant is raising on appeal).

              11Narrate is defined in part as “[t]o supply a running
              commentary for a performance, as of a film.” See
              Webster’s II New College Dictionary.

              12 Defense counsel objected on relevance grounds
              when the Commonwealth offered [Sergeant]
              Greathouse as an expert in drug interdiction and
              investigative work, arguing the jury did not need
              expert testimony to help them understand what they
              were looking at. (N.T. at 233–36). Counsel also
              objected because she was not provided notice or an
              expert report. Id. at 236. The trial court sustained
              counsel’s objection and ruled that [Sergeant]
              Greathouse would only be permitted to testify about
              what was shown in the video.         Id. at 236–38.
              Appellant did not thereafter object to the testimony
              on the basis of improper narration. Id. at 228–44.

Trial Court Opinion, 11/28/18, at 14–15.6


____________________________________________


6   Alternatively, the trial court opined that:

       [it] properly allowed the witnesses to describe what was being
       depicted on the LSC video. [Officer] Snader was physically
       present at the scene of the transaction and [Sergeant] Greathouse
       was watching the events as they unfolded by camera. Their
       testimony was based on experience, perceptions, and personal
       knowledge. Furthermore, the testimony was relevant and helpful



                                          - 13 -
J-S36027-19


       Upon review, we discern no abuse of the trial court’s discretion in

overruling Appellant’s objection to the police officers’ testimony about the LSC

video. Our review of the record confirms that Appellant objected to Sergeant

Greathouse testifying as an expert, but she did not object to his testimony

about the video as improper narration. N.T., 6/27/18, at 233–238, 240–245.

Our review of the record further confirms that Officer Snader did not narrate

the video. Rather, during pauses, “slow frame,” and normal motion of the

video, Officer Snader answered specific questions about locations, people, and

events depicted in the video. Id. at 164–170. Officer Snader’s testimony was

based on his physical presence at the scene—i.e., at one point he was closer

to Appellant than the CI, id. at 173—as well as his personal knowledge,

training, and experience as a member of the Lancaster City Police Selective

Enforcement Unit.7 Id. at 101–109, 136–137. Thus, Appellant is not entitled

to relief on her final claim.

       Appellant’s issues lack merit or are waived. Accordingly, we affirm the

judgment of sentence.



____________________________________________


       to the jury’s understanding of the timing, actors, and location of
       events as depicted in the video. Therefore, this claim must fail.

Trial Court Opinion, 11/28/18, at 16.

7 The Selective Enforcement Unit is “a group of five officers and one sergeant,
[who] concentrate heavily on quality of life issues for the citizens of Lancaster
City with a heavy emphasis on combating street level drug dealing.” N.T.,
6/27/18, at 100.

                                          - 14 -
J-S36027-19


     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/14/2019




                                 - 15 -